Citation Nr: 0206673	
Decision Date: 06/21/02    Archive Date: 06/27/02	

DOCKET NO.  01-05 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of 
$28,520.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
November 1970.  

This matter arises from a decision rendered in December 1999 
by the Department of Veterans Affairs (VA) Committee on 
Waivers and Compromises (COWC) at the Detroit, Michigan, 
Regional Office (RO).  Therein, it was held that waiver of 
recovery of the overpayment at issue was precluded because 
the appellant had demonstrated bad faith in its creation.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.

During the appellate process, the appellant requested a 
personal hearing before a traveling member of the Board.  
Such a hearing was conducted by the undersigned on 
December 13, 2001; a transcript of that proceeding is of 
record.  


FINDINGS OF FACT

1.  The veteran was originally awarded improved disability 
pension benefits effective October 1, 1988; at that time, and 
subsequently, he was notified by VA that it was his 
responsibility to inform the Department immediately of any 
change in his family's income.

2.  During calendar years 1996 through 1999, the veteran was 
paid the maximum applicable pension rate based upon his 
report that neither he nor his spouse had any income. 

3.   During May 1999, it was learned that the veteran and his 
spouse had various sources of earnings since 1996.  Based 
upon that information, the veteran's pension rate was reduced 
by the amount of his family's countable income for the years 
in question, and an overpayment of improved disability 
pension benefits in the amount of $28,520 ensued. 

4.  The veteran's failure to notify VA of his family's income 
was the sole cause of the creation of the overpayment at 
issue. 

5.  The repeated failure of the appellant to report his 
family's income despite his knowledge of the requirement that 
he do so in a timely manner demonstrates an intent on his 
part to seek an unfair advantage with knowledge of the likely 
consequences, and also resulted in a subsequent monetary loss 
to the Government.  


CONCLUSION OF LAW

The creation of the overpayment of improved disability 
pension benefits in the amount of $28,520 involved bad faith 
on the part of the appellant, and waiver of recovery of the 
overpayment is, therefore, precluded.  38 U.S.C.A. §§ 5107, 
5302 (West 1991 and Supp. 2001); 38 C.F.R. §§ 1.963, 1.965 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107), which applies to all 
pending claims for VA benefits, and which provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim for 
benefits under the laws administered by VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the 

date of enactment and not yet final as of that date.  See 
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000); 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.   

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The veteran was issued a statement of the case 
in April 2001 which informed him of the evidence used in 
conjunction with his claim, the pertinent laws and 
regulations, the adjudicative action taken, and the reasons 
and bases for the decision.  As previously noted, he also was 
afforded a personal hearing before the undersigned on 
December 13, 2001.  He has not indicated that there is 
additional evidence that should be reviewed in conjunction 
with this claim.  Thus, the appellant was provided adequate 
notice as to 

the evidence needed to substantiate his claim, and he also 
was given an opportunity to submit additional evidence in 
support of his claim.  The record indicates that all relevant 
facts have been properly developed and that all evidence 
necessary for equitable resolution of the issue on appeal has 
been obtained.  As such, VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.

The Board notes that the appellant has not questioned the 
validity of the indebtedness at issue; instead, his 
contentions go to the question of his relative degree of 
fault in the creation of the debt.  Because the appellant has 
not questioned the validity of the indebtedness, and because 
the Board is satisfied that the debt was properly created, 
that question need not be examined further.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991).  

Also of note is that the RO considered the facts in this 
case, and concluded that the veteran had demonstrated bad 
faith in the creation of the overpayment now at issue.  
Notwithstanding this, however, the Board must render an 
independent determination in this regard.  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).  To this extent, there 
shall be no recovery of payments or overpayments of any 
benefits under any laws administered by the Secretary of 
Veterans Affairs when it is determined that recovery would be 
against equity and good conscience.  See 38 U.S.C.A. 
§ 5302(a).  However, before the principles of equity and good 
conscience may afford waiver to an obligor, it must be 
established that the obligor was not guilty of bad faith in 
the creation of the overpayment.  See 38 U.S.C.A. § 5302(c); 
38 C.F.R. § 1.963(a).  Bad faith generally is an unfair or 
deceptive dealing by one who seeks to gain at another's 
expense; there need not be an actual fraudulent intent, but 
merely an intent to seek an unfair advantage with knowledge 
of the likely consequences and a subsequent loss to the 
Government.  See 38 C.F.R. § 1.965(b)(2).  The threshold 
question, then, is whether bad faith on the part of the 
appellant led to the overpayment at issue.  


The appellant originally was awarded improved disability 
pension benefits effective October 1, 1988.  He was notified 
by VA at that time and subsequently of the importance of 
promptly reporting any changes in his family's income.  
During calendar years 1996 through 1999, the veteran failed 
to report that he and his spouse had earnings.  As a result, 
the veteran was paid the maximum applicable pension rate for 
that time period.  In 1999, it was discovered that the 
veteran and his spouse had received wages from 1996 to 1999.  
He had never reported this on any of his annual eligibility 
verification reports for the years in question.

At the personal hearing conducted by the undersigned in 
December 2001, the veteran testified that earnings that he 
and his spouse had received from 1996 to 1999 had been 
sporadic, that he had suffered a heart attack, and that his 
lack of medical insurance left him in a very precarious 
financial situation.  He was forced to refinance his home in 
order to attempt to pay his medical expenses.  He indicated 
that he did not intend to mislead VA regarding his family's 
income, but that he believed that the sporadic income he and 
his wife had received would not adversely affect his pension 
entitlement because of his excessive medical expenses.  These 
were compounded further by his wife's illness.  At the same 
time, the veteran's home required extensive and expensive 
repairs.  The veteran testified that he was overwhelmed by 
the totality of his financial burden, and assumed that 
because he and his spouse were forced to use their income to 
offset the foregoing expenses, if only in part, that his VA 
pension would not be adversely affected.  

The record does not support the various contentions offered 
by the veteran regarding the overpayment at issue.  This is 
not the first time that an overpayment has been created in 
the veteran's pension account as a result of his failure to 
promptly report his family's earnings.  In early 1990, an 
overpayment of $1,956 was created because the veteran had 
failed to promptly report his spouse's earnings 

during the period from September 1, 1988, to September 1, 
1989.  Thus, the veteran was on notice during the period of 
the overpayment now at issue that it was incumbent upon him 
to report all income received by his family, especially 
earnings.  An additional overpayment was created in the 
veteran's account in October 1992 for substantially the same 
reasons.  Thus, the veteran was fully aware of his duty to 
notify VA of changes in his family's income.  Moreover, 
although the veteran testified that he had suffered from 
health problems, the record does not indicate that he was 
unable to manage his affairs.  The veteran was able to 
maintain his employment in newspaper delivery during the 
period of the overpayment.  This is in contrast to claims 
that he has filed in the past in a timely manner in order to 
receive additional benefits in the form of a dependency 
allowance for one of his children that was attending school 
beyond his 18th birthday.  Thus, his testimony to the effect 
that he was overwhelmed by the totality of his financial 
burden because of medical expenses associated with his and 
his wife's illnesses and extensive repairs required on his 
home, is not persuasive.  The veteran has been receiving 
improved disability pension benefits for many years.  He is 
aware not only of his duty to report changes in his income, 
but his right to report his medical expenses, as well.  
Despite this, the veteran pursued a course of conduct in the 
creation of the current overpayment that the Board must 
conclude was intentional.  Thus, the finding of bad faith by 
the agency of original jurisdiction in the creation of the 
overpayment at issue was supported by the record. 

The Board's finding of bad faith precludes the granting of 
waiver of recovery of the overpayment of improved disability 
pension benefits now at issue, notwithstanding the provisions 
of 38 C.F.R. § 1.965(a) regarding the standard of equity of 
good 

conscience.  See Farless v. Derwinski 2 Vet. App. 555, 
556-557 (1992).  The Board finds as to all material issues 
that the evidence is not evenly balanced and that the 
doctrine of resolving doubt in the veteran's favor is not for 
application.  See Ferguson v. Principi, 273 F.3d 1072 (Fed. 
Cir. 2001) (the statute 38 U.S.C.A. § 5107(b), only requires 
that the Board "consider" all the evidence and material of 
record; the benefit of the doubt provision only applies where 
there is an approximate balance of positive and negative 
evidence.)


ORDER

Waiver of recovery of the overpayment of improved disability 
pension benefits in the amount of $28,520 is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

